department of the treasury internal_revenue_service washington d c ol oct se t ep ka t4 uniform issue list xxxxx xxxxx xxxxx legend taxpayer a xxxxx ira x xxxxx account y xxxxx financial_institution d xxxxx financial_institution e xxxxx amount n xxxxx amount o xxxxx date xxxxx date xxxxx dear xxxxx this is in response to your submission dated date as supplemented by correspondence dated july and in which you request a letter_ruling waiving the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code page the following facts and representations are made under penalties of perjury in support of your ruling_request taxpayer a age represents that she received distribution of amount n from ira x on date from financial_institution d and that she intended to roll over a portion of amount n amount into an ira to be established at financial_institution e taxpayer a asserts that due to an error by financial_institution e amount o was not rolled over timely into another ira taxpayer a further asserts that amount o has not been used for any purpose and remains deposited with financial_institution e in response to taxpayer a’s request for the distribution of ira x financial_institution d on date issued to taxpayer a six checks the sum of the checks constituted amount n the balance of the various subaccounts of ira x taxpayer a represents that she took the checks on date which was within days of the distribution of ira x to financial_institution e where she informed an employee of financial_institution e that she wanted to open an ira and have amount o deposited into a money market account taxpayer a further represents that the employee informed her on date that the employee would take care of the matter documentation shows that account y a non-ira money market account was established at financial_institution e on date and that amount o was deposited into such account on that date it is represented that taxpayer a relied on financial_institution e to establish an ira on date to receive the rollover of amount o from ira x taxpayer a did not become aware that account y was not an ira until she received a notice from the internal_revenue_service two years after the distribution of ira x from financial_institution d based on the facts and representations presented in this letter you request that the service waive the 60-day rollover requirement with respect to the distribution of amount o from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers xxxxx page sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred errors committed by a financial_institution inability to complete the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of the distribution of amount o from ira x was due to error by a financial_institution therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount o from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount o into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount o will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling assumes that ira x satisfied the qualification requirements of sec_408 of the code at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxx d xxxxx by telephone at xxxxx please address all correspondence to se t ep ra t4 sincerely yours oka laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
